UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7371



JAMES G. ARMISTEAD,

                                             Petitioner - Appellant,

          versus


DERRICK WADSWORTH, Superintendent;        HYDE
CORRECTIONAL INSTITUTION,

                                            Respondents - Appellees.


Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (CA-03-1178)


Submitted:   December 9, 2004          Decided:      December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James G. Armistead, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James G. Armistead seeks to appeal the magistrate judge’s

report and recommendation to deny his petition for habeas corpus

relief under 28 U.S.C. § 2254 (2000).             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The report and recommendation of the

magistrate    judge   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 2 -